DETAILED ACTION
Response to Arguments
Applicant’s arguments file 15 July 2021 with respect to claims 1-8 have been considered but they are not persuasive.
The Applicant argues that SASAKI' fails to recognize that the variable (i.e., swelling degree) also affects the relevant property or result of the claimed composition therefore independent claim 1 is not rendered obvious by SASAKI’ or any other prior art of record. However, the Examiner respectfully disagrees. As SASAKI’ teaches the methods for adjusting the swelling degree including appropriately selecting the type and amount of the monomer for producing the polymer in consideration of the SP value of the electrolytic solution (see [0094-0099] which discusses the shell portion having a swelling degree of 1 time and more preferably 3 times or less, a swelling degree that is notably the claimed range of instant claim 1; see also the polymer of the shell portion being produced in the same manner as the core portion except that a monomer composition using in production of the shell portion is used in place of the monomer composition used in production of the core portion and that examples of monomers used for producing the polymer of the shell portion be a monomer with which the swelling degree of the polymer falls within the aforementioned range and include monomers exemplified by examples for producing the core portion in [0097-0100]) and further teaches means to suppress swelling of porous membrane in electrolytic solution in recognition that when the porous membrane swells in electrolytic solution, internal resistance of the battery may increase therein decreasing low-temperature output property of the lithium ion battery (see [0182-0192]). 
The claimed language remains nonspecific to the composition of the copolymer, the composition of the electrolyte solution, and the solubility parameter which would result in changes in the swelling degree of the particulate polymer. Further, the instant claims broadly recite ranges of content of aromatic monovinyl monomer and polyvalent ethylenically unsaturated crosslinkable monomer. SASAKI’ teaches the components in their respective %weights, (see the core comprising crosslinkable monomer preferably 0.1% by weight or more and 3% by weight or less in [0089]; and the shell portion comprising aromatic 
	Being that SASAKI’ teaches the suppression of the porous membrane in electrolytic solution, teaches adjusting the swelling degree involving appropriate selection of the type and amount of monomer in consideration for the solubility parameter (SP), teaches disadvantages to having swelling of porous membrane in electrolytic solution, and further teaches the broadly recited claimed limitations of the composition, the rejection is maintained.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015005151 Al to ZEON CORP (US 2016/0141575 Al to SASAKI et al. used as English equivalent; cited previously by Examiner), hereinafter referred to as “SASAKI’”.
Regarding claims 1, 4 and 6, SASAKI’ teaches a particulate polymer (see first particulate polymer [0030; 0078]) containing
20% by weight or more and 65% by weight or less of an aromatic monovinyl monomer unit (see [0101-0102] where aromatic vinyl monomers, particularly styrene and a styrene derivative such as styrenesulfonic acid are taught; see also disclosed in [0019] of the instant specification that styrene and a styrene derivative such as styrenesulfonic acid are aromatic monovinyl monomers; note also: 20 mass % is the equivalent of 20% by weight; 65 mass % is the equivalent of 65% by weight);
0.01% by weight or more and 3% by weight or less of a polyvalent ethylenically unsaturated crosslinkable monomer unit (see the cross-linkable monomer unit in [0112] wherein note: 0.01 mass % is the equivalent of 0.01% by weight; 3 mass % is the equivalent of 3% by weight. Examples of an cross-linkable monomer unit as disclosed in in [0088; 0111] of SASAKI’ overlap with exampled polyvalent ethylenically unsaturated crosslinkable monomer units in [0021] of the instant specification, specifically, but not limited to allyl (meth)acrylate, ethylene di(meth)acrylate, diethylene glycol di(meth)acrylate, and triethylene glycol di(meth)acrylate);
having a volume-average particle diameter D of the particulate polymer as being 0.01 µm to 5 µm (see [0132])
a degree of swelling of the particulate polymer with respect to the electrolytic solution as between a factor of 1 to a factor of 3 (see [0094-0099] which discusses the shell portion having a swelling degree of 1 time and more preferably 3 times or less; see also the polymer of the shell portion being produced in the same manner as the core portion except that a monomer composition using in production of the shell portion is used in place of the monomer composition used in production of the core portion and that examples of monomers used for producing the polymer of the shell portion be a monomer with which the swelling degree of the polymer falls within the aforementioned range and include monomers exemplified by examples for producing the core portion in [0097-0100]); while SASAKI’ is not specific to the electrolytic solution being non-aqueous, SASAKI’ teaches the electrolytic solution being an electrolyte dissolved in an organic solvents, it would be recognized by one having ordinary skill in the art that the electrolytic solution taught in SASAKI’ is a non-aqueous electrolytic solution.
SAKAKI’ further teaches a glass transition temperature of the particulate polymer as being between 50℃ and 200℃ which meets the limitations of instant claim requiring the glass transition temperature be 20℃ or higher. 
It is further noted that the instant specification discloses in [0034] the glass transition temperature being 20℃ of higher or 65℃ or lower and SASAKI’ further teaches an embodiment where the glass 
SASAKI’ teaches a porous membrane comprising the particulate polymer-based composition for a secondary battery and is not particular to the porous membrane serving as a functional layer, however, the porous membrane feature in SASAKI’ meets the limitations of the functional layer as defined in [0080] of the instant specification in that SASAKI’ teaches the porous membrane as having binding properties (see [0053; 0149]), used to improve high-temperature cycle property of the battery (see [0051]), and as being a layer on the surface of the separator and on an electrode (see discussion in [0064] regarding the porous membrane being on the electrode plate or separator). Further, while SASAKI’ is not particular to the particulate polymer being a copolymer, SASAKI’ teaches a particulate polymer as having a substantially identical composition and glass transition temperature and therefore meets the limitations of the claim. Further, while SASAKI’ is not specific to the secondary battery being non-aqueous, SASAKI’ teaches the solvents used as being organic solvents including carbonate, it would be recognized by one having ordinary skill in the art that the secondary battery taught in SASAKI’ is a non-aqueous secondary battery (see 2112.02).
Regarding claim 2, as the instant specification teaches the elution amount of the particulate polymer into the electrolyte solution depends on the content ratio of the aromatic monovinyl monomer25 unit (see instant specification [0020]), the content ratio of the polyvalent ethylenically unsaturated crosslinkable monomer unit (see instant specification [0022]) and the swelling degree (see instant specification [0037]), and SASAKI’ teaches an equivalent feature to the functional layer with a composition comprised of these components overlapping or within the respective ranges as claimed in the instant, it would be expected by one having ordinary skill in the art that the elution amount in SASAKI’ meets the limitations of the instant claim 2 (see MPEP 2144).
Regarding claim 3, SASAKI’ teaches the functional layer further comprising inorganic particles (see [0206-0207] wherein the porous membrane may contain inorganic particles).
Regarding claim 5, SASAKI’ teaches a secondary battery comprising a positive electrode, a negative electrode, a separator, and an electrolyte (see [0283]), and further teaches one or more of the positive electrode, the negative electrode, and the separator have the functional layer (see [0229-0230; see further [0247]). While SASAKI’ is not specific to the secondary battery being non-aqueous, SASAKI’ teaches the solvents used as being organic solvents including carbonate, it would be recognized by one having ordinary skill in the art that the secondary battery taught in SASAKI’ is a non-aqueous secondary battery.
Regarding claims 7 and 8, SASAKI’ teaches the particulate polymer further containing a (meth)acrylic acid alkyl ester monomer unit (see [0152] wherein SASAKI’ teaches the (meth)acrylic acid ester monomer unit preferably comprising one or more of n-butyl acrylate and 2-ethylhexyl acrylate for the excellent flexibility properties; see also instant specification [0024] wherein exampled (meth)acrylic acid alkyl ester monomers include n-butyl acrylate and 2-ethylhexyl acrylate).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNA SHULMAN/Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723